[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                            No. 10-12914                 ELEVENTH CIRCUIT
                        Non-Argument Calendar            SEPTEMBER 24, 2010
                      ________________________                JOHN LEY
                                                               CLERK
                  D. C. Docket No. 2:09-cv-01616-RRA

RICHARD M. POWELL,
BELINDA STEPHENS,
                                                         Plaintiffs-Appellants,

LARRY A. CLEMENTS,

                                                         Plaintiff,
                                  versus

CHARLES GORHAM, et al.,

                                                        Defendants,

JOHN C. CALHOUN,
R. A. FERGUSON,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (September 24, 2010)

Before TJOFLAT, WILSON and FAY, Circuit Judges.
PER CURIAM:

     The dismissal of this matter is affirmed for the reasons set forth in the

Memorandum Opinion of the United States Magistrate Judge dated June 8, 2010.

     AFFIRMED.




                                      2